DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Chan
Claims 1, 5, 8, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chan et al.(USPubN 2017/0332060; hereinafter Chan).
As per claim 1, Chan teaches a video processing method for an electronic device, wherein the electronic device comprises a central processing unit and a graphics processing unit(“The image processing apparatus 120 may include an image capturing unit 122 and an image processor 126” in Para.[0018]), and the method executed by the central processing unit comprises: 
acquiring a target frame of a video file(“the image capturing unit 122 may use a plurality of exposure times to capture the scene to generate a plurality of exposure frames F1-Fn” in Para.[0019]); 
determining a target area in the target frame(“The user may select/touch one or more region of interests (ROIs) of the real-time image IM.sub.R displayed on the panel 110, and the panel 110 may generate ROI information INF.sub.ROI about the one or more ROIs accordingly, wherein the ROI information INF.sub.ROI may include position/coordinate information of the one or more ROIs selected by the user. The image processor 126 may analyze the one or more ROIs of the real-time image IM.sub.R according to the ROI information INF.sub.ROI, and accordingly generate an analysis result” in Para.[0020]); 
sending first image data corresponding to the target area to the graphics processing unit, and instructing the graphics processing unit to perform video enhancement processing on the first image data, wherein the video enhancement processing is configured to perform parameter optimization processing on an image in the video file(“The panel 110 may transmit the ROI information INF.sub.ROI associated with the ROI R1 to the image processing apparatus 120, and the image processing apparatus 120 may analyze the ROI R1 of the real-time image IM.sub.R according to the ROI information INF.sub.ROI, thereby generating the adjusted real-time image IM.sub.A to enhance image details of the ROI R1 (a display picture D3 as shown at bottom left portion of FIG. 2)” in Para.[0022], “image processing apparatus 120 may locally adjust the image data of the selected ROI R1 (e.g. adjusting brightness/luminance value(s) of the ROI R1 according to the analysis result thereof)” in Para.[0023]); and 
combining second image data corresponding to an area in the target frame except the target area with the video-enhanced first image data, and forming an image to-be-displayed(“he LCE circuit 528 may perform the LCE on the least one corresponding ROI without affecting image data (e.g. brightness values) of other regions of the real-time image IM.sub.R” in Para.[0053], “he ISP 530 may output the processed real-time image IM.sub.A for a live preview (e.g. outputting to a display screen)” in Para.[0050]).
As per claim 5, Chan teaches wherein the sending first image data corresponding to the target area to the graphics processing unit, and instructing the graphics processing unit to perform video enhancement processing on the first image data, comprises: acquiring first image data corresponding to the target area; determining an optimization strategy for the first image data; and sending the first image data and the optimization strategy to the graphics processing unit, and instructing the graphics processing unit to perform, according to the optimization strategy, the video enhancement processing on the first image data(“he image processing apparatus 120 may analyze the one or more ROIs to generate an analysis result, and locally adjust the image data of the real-time image IM.sub.R according to the analysis result in order to perform the local visual optimization upon the HDR video” in Para.[0030], “Utilize an image processor (e.g. the image processor 126) for referring to the analysis result to locally adjust image data within the one or more ROIs of the real-time image to generate an adjusted real-time image” in Para.[0036]).
As per claim 8, Chan teaches wherein the determining an optimization strategy for the first image data comprises: acquiring a type of the first image data; and determining, based on the type of the first image data, the optimization strategy for the first image data(“The ROI analyzer 526 determines whether respective image data (e.g. respective brightness values) of one or more ROIs of the real-time image IM.sub.R satisfies one or more predetermined criteria” in Para.[0046], “the analysis result AR may include other types of image data, and the aforementioned criteria may be adjusted accordingly” in Para.[0055]).
As per claim 16, Chan teaches wherein the video enhancement processing comprises at least one of exposure enhancement, denoising, edge sharpening, contrast enhancement, or saturation enhancement(“the image processor 522 may perform local visual optimization on the real-time image IM.sub.R according to the analysis result AR to thereby generate the adjusted real-time image IM.sub.A. For example, in a case where the HDR image fusion circuit 524 may refer to an image data mapping between digital values and scene radiance/brightness values to blend exposure frames to generate image data of a real-time image, the HDR image fusion circuit 524 may adjust a mapping (e.g. a non-linear mapping) between digital values and scene brightness values associated with image data of the one or more ROIs according to the analysis result AR, thereby generating image data for the adjusted real-time image IM.sub.A.” in Para.[0039]).
As per claim 17, Chan teaches an electronic device, comprising: a central processing unit and a graphics processing unit; a memory; and one or more application programs(Para.[0018]) and the other limitations in the claim 17 has been discussed in the rejection claim 1 and rejected under the same rationale.
As per claim 18, the limitations in the claim 18 has been discussed in the rejection claim 5 and rejected under the same rationale. 	
As per claim 20, Chan teaches a non-transitory computer-readable medium, wherein the non-transitory computer-readable storage medium stores program codes (Para.[0018]) and the other limitations in the claim 20 has been discussed in the rejection claim 1 and rejected under the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Chan in view of Sundaresan
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al.(USPubN 2017/0332060; hereinafter Chan) in view of Sundaresan et al.(USPubN 2017/0236288; hereinafter Sundaresan).
As per claim 2, Chan teaches all of limitation of claim 1. 
Chan is silent about wherein the determining a target area in the target frame comprises: acquiring, from the video file, a plurality of frames within a specified time period before the target frame; acquiring a plurality of moving objects in the plurality of frames; determining a target moving object from the plurality of moving objects; and determining an area corresponding to the target moving object in the target frame as the target area.
Sundaresan teaches wherein the determining a target area in the target frame comprises: acquiring, from the video file, a plurality of frames within a specified time period before the target frame; acquiring a plurality of moving objects in the plurality of frames; determining a target moving object from the plurality of moving objects; and determining an area corresponding to the target moving object in the target frame as the target area(“The electronic device 102 may obtain 202 an image. This may be accomplished as described in connection with FIG. 1. For example, the electronic device 102 may capture one or more images with one or more image sensors 104 and/or may receive one or more images from one or more remote devices. The image(s) may include one or more scenes comprising one or more objects” in Para.[0088], “The electronic device 102 may obtain 204 a single selected point of the image. This may be accomplished as described in connection with FIG. 1. For example, the electronic device 102 may determine and/or receive a single selected point of the image (e.g., receive an input selecting a single point on the image corresponding to a target object) based on information from a user interface 126 and/or one or more integrated and/or remote devices (e.g., touch screen, mouse, electronic pen, stylus, etc.)” in Para.[0090], “The electronic device 102 may determine 208 a region (e.g., target region) in the image based on the selected point and the motion mask. This may be accomplished as described in connection with FIG. 1. For example, the electronic device 102 may generate a section map based on the selected point. The electronic device 102 may combine the section map and the motion mask to determine the region (e.g., target region) and/or a non-target region” in Para.[0092]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chan with the above teachings of Sundaresan in order to improve the performance of object tracking efficiently.
As per claim 3, Chan and Sundaresan teach all of limitation of claim 2. 
Chan is silent about wherein the determining a target moving object from the plurality of moving objects comprises: acquiring a reference picture, and acquiring a target object in the reference picture; searching, from the plurality of moving objects, for a moving object matching the target object; and determining the matched moving object as the target moving object.
Sundaresan teaches wherein the determining a target moving object from the plurality of moving objects comprises: acquiring a reference picture, and acquiring a target object in the reference picture; searching, from the plurality of moving objects, for a moving object matching the target object; and determining the matched moving object as the target moving object(“the processor 1312 may include and/or implement an object tracker 1301. The object tracker 1301 may track an object from image to image (e.g., frame-to-frame) based on the region (e.g., target region), the object region, and/or the ROI. For example, the object tracker 1301 may utilize the ROI that bounds the object of interest to track the object in a subsequent frame. For instance, the object tracker 1301 may utilize a motion-based approach, an object feature-based approach, or a combination thereof. For example, the object tracker 1301 may track motion of the image data within the ROI from frame to frame and/or may determine a location, size or frame of the target object based on movement of an electronic device 1302 (e.g., if the camera is moving) or movements of objects from frame to frame. Additionally or alternatively, the object tracker 1301 may determine one or more features (e.g., keypoints, feature vectors, etc.) of the object in the ROI. The object tracker 1301 may search a subsequent frame for the one or more features in order to track the object in the subsequent frame. In some implementations, the object tracker 1301 may utilize the ROI determined based on the region (e.g., based on the section map and the motion mask) in the current frame as a starting ROI for tracking thereafter. For example, the object tracker 1301 may generate one or more subsequent ROIs in one or more subsequent frames without repeating the region (e.g., target region) determination (e.g., motion mask and/or section map generation) in some configurations” in Para.[0160]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chan with the above teachings of Sundaresan in order to improve the performance of object tracking efficiently.

Chan in view of Cormican
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al.(USPubN 2017/0332060; hereinafter Chan) in view of Cormican(USPubN 2018/0160165)
As per claim 4, Chan teaches all of limitation of claim 1. 
Chan is silent about wherein the determining a target area in the target frame comprises: detecting a touch gesture on a screen of the electronic device; determining a time duration of the touch gesture, in response to detecting the touch gesture; determining, based on the touch gesture, a target object selected from the target frame in response to determining the time duration of the touch gesture is greater than a preset time duration; and determining an area corresponding to the target object as the target area.
Cormican teaches wherein the determining a target area in the target frame comprises: detecting a touch gesture on a screen of the electronic device; determining a time duration of the touch gesture, in response to detecting the touch gesture; determining, based on the touch gesture, a target object selected from the target frame in response to determining the time duration of the touch gesture is greater than a preset time duration; and determining an area corresponding to the target object as the target area(Para.[0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chan with the above teachings of Cormican in order to improve user experience with touch gesture input efficiently and accurately.

Chan in view of Marineau-Mes
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al.(USPubN 2017/0332060; hereinafter Chan) in view of Marineau-Mes et al.(USPubN 2018/0338086; hereinafter Marineau-Mes).
As per claim 6, Chan teaches all of limitation of claim 5. 
Chan is silent about wherein the determining an optimization strategy for the first image data comprises: acquiring resolution of the first image data; and determining, according to the resolution of the first image data, an optimization strategy for the first image data.
Marineau-Mes teaches wherein the determining an optimization strategy for the first image data comprises: acquiring resolution of the first image data; and determining, according to the resolution of the first image data, an optimization strategy for the first image data(Para.[0067], Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chan with the above teachings of Marineau-Mes in order to improve the viewing experience with enhanced resolution of target object efficiently.

Chan in view of Aggarwal
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chan et al.(USPubN 2017/0332060; hereinafter Chan) in view of Aggarwal et al.(USPubN 2017/0244991; hereinafter Aggarwal).
As per claim 13, Chan teaches all of limitation of claim 1. 
Chan is silent about further comprising: before acquiring a target frame of a video file, acquiring a video frame rate of the video file; and performing frame dropping processing on the video file, in response to determining the video frame rate is greater than a preset frame rate.
Aggarwal teaches further comprising: before acquiring a target frame of a video file, acquiring a video frame rate of the video file; and performing frame dropping processing on the video file, in response to determining the video frame rate is greater than a preset frame rate(Para.[0148]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chan with the above teachings of Aggarwal in order to improve the viewing experience with updated frame rate efficiently.

Chan in view of Li
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al.(USPubN 2017/0332060; hereinafter Chan) in view of Li et al.(USPubN 2018/0249205; hereinafter Li)
As per claim 14, Chan teaches all of limitation of claim 1. 
Chan is silent about wherein the acquiring a target frame of a video file, comprises: acquiring a video playing request sent from a client, the video playing request comprising identity information of the video file to-be-played; searching, based on the identity information of the video file, for the video file; and acquiring the target frame of the video file.
Li teaches wherein the acquiring a target frame of a video file, comprises: acquiring a video playing request sent from a client, the video playing request comprising identity information of the video file to-be-played; searching, based on the identity information of the video file, for the video file; and acquiring the target frame of the video file(Para.[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Chan with the above teachings of Aggarwal in order to improve the viewing experience with searched target video file efficiently.
As per claim 15, Chan and Li teach all of limitation of claim 14. 
Chan teaches wherein the acquiring the target frame of the video file comprises: decoding the video file to obtain a plurality of frames; and determining, as the target frame, a frame currently to-be-processed from the plurality of frames(Para.[0031]).
Allowable Subject Matter
Claims 7, 9-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHYOUN PARK whose telephone number is (571)270-1333. The examiner can normally be reached M - Thur 6:00 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI Q TRAN can be reached on (571)272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNGHYOUN PARK/Examiner, Art Unit 2484